ON MOTION ROE RECONSIDERATION
Mb. Justice Aldrey
delivered the opinion of the Court.
We dismissed this appeal on the ground that, inasmuch as the transcript of the evidence is not necessary to decide *718the appeal, the transcript of the record of appeal should have been filed within the thirty days following the taking of the appeal, and this was not done. We are now asked to reconsider that order.
The stenographic transcript which is a part of this record contains, besides the evidence introduced at the trial, certain proceedings had at the beginning thereof, wherein the parties orally made amendments to the pleadings, which were admitted by the court and among which there was one fixing a certain important date for the determination of the question passed upon by the court below. Such amendments do not appear in the copies of the complaint and the answer. Because of this, and because the stenographic transcript is only one document, it seems to us that such transcript was necessary for the decision of that question, and hence the time for filing the record of appeal should have been computed from the approval of the stenographic transcript by the lower court. And although the transcript of the record was presented in this Court after the filing of the motion to dismiss and before the hearing thereof, we shall set aside our former order and set a new day for the hearing of the motion to dismiss, in accordance with the holding in Marchán v. Otazabal, 42 P.R.R. 95.